UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4223


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ROBERTO VERA-ROCHA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:07-cr-00024-F-1)


Submitted:    January 30, 2009              Decided:   March 5, 2009


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sol Z. Rosen, Washington, D.C., for Appellant.   Anne Margaret
Hayes,   Assistant  United States  Attorney,   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roberto        Vera-Rocha      pleaded       guilty       to    one    count      of

illegally       reentering          the     United     States       after       having      been

convicted      of   an    aggravated         felony,       in    violation      of    8   U.S.C.

§ 1326(a), (b)(2) (2006).                   The district court sentenced Vera-

Rocha     to    thirty-seven             months’    imprisonment,             and    Vera-Rocha

timely noted his appeal.                  On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). ∗                                         We

affirm the judgment of the district court.

               We have reviewed the record and determine that the

district court complied with Fed. R. Crim. P. 11 in accepting

Vera-Rocha’s guilty plea and determined his plea was knowing and

voluntary.       The district court informed Vera-Rocha of his right

to plead not guilty, to have his case tried by a jury, to have

the   assistance         of    counsel      during     a    trial,       to    challenge        any

evidence       offered        by   the    Government,       to    not     testify,        and    to

present    evidence       and      compel     the    presence       of    witnesses.            The

district court addressed Vera-Rocha personally and informed him

that he would be subject to a charge of perjury if he testified

falsely during his hearing.                   The district court also informed

Vera-Rocha of the maximum possible penalties for the charge to


      ∗
      Vera-Rocha was informed of his right to file a pro se
supplemental brief. He has not filed a brief.



                                               2
which he was pleading guilty and determined that Vera-Rocha was

pleading guilty freely and voluntarily.              Accordingly, the record

reflects the district court complied with Rule 11 in accepting

Vera-Rocha’s guilty plea.

            Additionally,      Vera-Rocha’s       sentence     was    reasonable.

Following    United   States    v.    Booker,     543   U.S.    220    (2005),   a

district     court    must   engage     in    a     multi-step        process    at

sentencing.    First, it must calculate the appropriate Guidelines

range.     It must then consider the resulting range in conjunction

with the factors set forth in 18 U.S.C. § 3553(a) (2006), and

determine an appropriate sentence.

            Appellate review of a district court’s imposition of a

sentence is for abuse of discretion.              Gall v. United States, 128

S. Ct. 586, 597 (2007); see also United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).             The appellate court must first

ensure that the district court committed no procedural error,

such as failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen sentence - including an explanation for any deviation

from the Guidelines range.       Gall, 128 S. Ct. at 597.

            If there are no procedural errors, the appellate court

then considers the substantive reasonableness of the sentence.

                                       3
 Id.     A substantive reasonableness review entails taking into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.                     Pauley, 511 F.3d at

473 (quotations and citation omitted).                     Even if the reviewing

court would have reached a different sentencing result on its

own, this fact alone is insufficient to justify reversal of the

district court.      Id. at 474.        Our review of the record leads us

to   conclude    that   the    district       court   committed            no    procedural

error in determining Vera-Rocha’s sentence.

            Additionally, Vera-Rocha’s sentence was substantively

reasonable.        Vera-Rocha’s     sentence          of    thirty-seven               months’

imprisonment fell within his advisory Guidelines range and the

statutory maximum.         This court may presume a sentence within an

advisory Guidelines range is reasonable.                   Rita v. United States,

127 S. Ct. 2456, 2459 (2007).           There is nothing in the record to

rebut     that    presumption      of     reasonableness              in        this    case.

Accordingly, Vera-Rocha’s sentence was reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Vera-Rocha’s conviction and sentence.                                This

court requires that counsel inform Vera-Rocha, in writing, of

the right to petition the Supreme Court of the United States for

further    review.      If    Vera-Rocha       requests        that    a    petition        be

filed,    but    counsel     believes   that     such      a    petition          would     be

                                          4
frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Vera-Rocha.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5